DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 8, 2021. As directed by the amendment: Claims 1 and 19 have been amended. Claims 12-18 were withdrawn. Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2019/0239935), herein referred to as Willis, and in view of Kolb (US 2015/0313658), and further in view of Melton et al. (US 2019/0008562), herein referred to as Melton.
Regarding claims 1, 7, Willis discloses an implant receiver (310) (figure 3) comprising a body (310, 311) formed by a manufacturing method (e.g. additive manufacturing, ¶45, ¶46), the body (310, 311) including an outer surface (see figure 3 below) and having spaced-apart walls (¶39 and see figure 3 below) defining a cavity (314) configured for (i.e. capable of) disposal of a spinal implant, and at least one layer (312) being formed onto at least a portion of the outer surface of the body (see figure 3 below) by a manufacturing method (e.g. additive manufacturing, ¶45, ¶46) such that the at least one layer (312) defines a portion of a passageway (314) (portion 312 may span full thickness between inner surface 316 and an exterior 310, such that portion 312 comprises a portion of internal surface 316, ¶39), the portion of the outer surface (see figure 3 below) being spaced apart from the walls (¶39 and see figure 3 below).

    PNG
    media_image1.png
    842
    601
    media_image1.png
    Greyscale

Yet, Willis lacks wherein the body is formed by a first manufacturing method and the at least one layer being formed onto at least a portion of the outer surface of the body by a second manufacturing method, wherein the at least one layer is fabricated by additive manufacturing as the second manufacturing method.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis’s implant receiver having a body and at least one layer with wherein the body is formed by a first manufacturing method and the at least one layer being formed onto at least a portion of the outer surface of the body by a second manufacturing method (e.g. additive manufacturing) as taught by Kolb, since such a modification would provide for an alternative fabrication method as Kolb clearly contemplates different fabrication methods (¶62).
The modified Willis’s implant receiver further lacks the body extending along a longitudinal axis between opposite proximal and distal end surfaces, the distal end surface extending perpendicular to the longitudinal axis, the walls extending parallel to the longitudinal axis, the body defining passageway extending through the distal end surface and parallel to the longitudinal axis, and the portion of the outer surface including the distal end surface.
However, Melton teaches a body (110) extending along a longitudinal axis (see figure 1A below) between opposite proximal and distal end surfaces (see figure 1A below), the distal end surface (see figure 1A below) extending perpendicular to the longitudinal axis (see figure 1A below), the walls (see figure 1A below) extending 

    PNG
    media_image2.png
    563
    553
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Willis’s implant receiver with the body extending along a longitudinal axis between opposite proximal and distal end surfaces, the distal end surface extending perpendicular to the 
Thus, the modified Willis’s implant receiver has at least one layer (312 of Willis) being formed onto at least a portion of the outer surface of the body (see figure 3 of Willis above) by a second manufacturing method (e.g. additive manufacturing) such that the at least one layer (312 of Willis) defines a portion of the passageway (the modified Willis’s implant receiver having the passageway), the portion of the outer surface including the distal end surface (see figure 1A of Melton above), the portion of the outer surface being spaced apart from the walls (see figure 3 of Willis above).
Regarding claim 2, the modified Willis’s implant receiver has wherein the body has a solid configuration (311 of Willis) relative to the at least one layer (312 of Willis).
Regarding claim 3, the modified Willis’s implant receiver has wherein the at least one layer (312 of Willis) has a porous configuration (¶39 of Willis) to promote bone growth through the at least one layer.
Regarding claim 4, the modified Willis’s implant receiver has wherein the at least one layer (312 of Willis) includes a roughened surface (¶39 of Willis) to promote bone growth between the implant receiver and bone.
Regarding claim 5, the modified Willis’s implant receiver has wherein the body includes a first portion defining the cavity (314 of Willis) (figure 3 of Willis) and a second portion including a base (312 of Willis) (figure 3 of Willis), the at least one layer (312 of 
Regarding claim 6, the modified Willis’s implant receiver has wherein the at least one layer (312 of Willis) is disposed about an entire outer circumference of the body (¶39 and figure 3 of Willis).
Regarding claim 10, the modified Willis’s implant receiver has wherein the at least a portion of the outer surface of the body (310 of Willis) provides a fabrication platform for the at least one layer (312 of Willis).
Regarding claim 11, the modified Willis’s implant receiver has wherein the cavity (314 of Willis) includes a U-shaped cavity (figure 3 of Willis) configured for (i.e. capable of) disposal of a spinal rod and the at least a portion of the outer surface includes or is part of a base of the body (310 of Willis) (figure 3 of Willis).
Regarding claim 19, Willis discloses a bone screw (300) comprising a shaft (320) including at least one thread (322) having an external thread form (figure 3), an implant receiver (310) (figure 3) formed by a manufacturing method (e.g. additive manufacturing, ¶45, ¶46), the implant receiver (310) including spaced-apart walls (¶39 and see figure 3 above) defining a U-shaped cavity (314) configured for (i.e. capable of) disposal of a spinal implant and an outer surface (see figure 3 above), and a layer (312) formed onto at least a portion of the outer surface (see figure 3 above) by a manufacturing method (e.g. additive manufacturing, ¶45, ¶46) such that the layer (312) defines portion of a passageway (314) (portion 312 may span full thickness between inner surface 316 and an exterior 310, such that portion 312 comprises a portion of 
Yet, Willis lacks the implant receiver formed by a first manufacturing method and the layer formed onto at least a portion of the outer surface by a second manufacturing method.
However, Kolb teaches a portion of an implant (36) formed by a first process comprising conventional manufacturing techniques (¶62) and another portion of the implant (9) is formed by a second process comprising additive manufacturing techniques (¶62). In addition, Kolb teaches in another fabrication method, the implant is comprised wholly of a material provided by an additive manufacturing process (¶62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis’s bone screw having an implant receiver and a layer formed onto at least a portion of the outer surface with a portion of an implant formed by a first manufacturing method and another portion of the implant formed by a second manufacturing method as taught by Kolb, since such a modification would provide for an alternative fabrication method as Kolb clearly contemplates different fabrication methods (¶62).
The modified Willis’s bone screw further lacks the implant receiver extending along a longitudinal axis between opposite proximal and distal end surfaces, the distal end surface extending perpendicular to the longitudinal axis, the walls extending parallel to the longitudinal axis, the receiver defining passageway extending through the distal end surface and parallel to the longitudinal axis, and the portion of the outer surface including the distal end surface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Willis’s implant receiver with the implant receiver extending along a longitudinal axis between opposite proximal and distal end surfaces, the distal end surface extending perpendicular to the longitudinal axis, the walls extending parallel to the longitudinal axis, the body defining passageway extending through the distal end surface and parallel to the longitudinal axis, and the portion of the outer surface including the distal end surface as taught by Melton, since such a modification would allow the screw to move polyaxially. 
Regarding claim 20, the modified Willis’s bone screw has wherein the layer is disposed about an entire outer circumference of the implant receiver (¶39 and figure 3 of Willis). 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis, Kolb, Melton as applied to claim 1 above, and further in view of Cawley et al (US 2016/0157908), herein referred to as Cawley.

However, Cawley teaches wherein the at least one layer (e.g. porous surface) includes a lattice (Abstract) or a trabecular configuration (¶20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Willis’s implant receiver having the at least one layer with wherein the at least one layer includes a lattice or a trabecular configuration as taught by Cawley, since such a modification would enhance bone fixation, ingrowth, and purchase when implanted in bone (¶2).

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-10, under 35 U.S.C. 103, of the Remarks are directed to the amended claims 1 and 19 and the combination of references (Willis, Kolb, Melton, Cawley). Applicant argues that “Willis is silent regarding the layer being applied to the outer surface such that the layer defines a portion of an opening, such as, for example, a portion of a passageway that extends through the distal end surface and parallel to the longitudinal axis”. However, the Examiner notes that the reference Willis teaches in paragraph 39 that the layer 312 may span full thickness between inner generally claimed, Willis discloses at least one layer (312) defines a portion of a passageway (314) (portion 312 may span full thickness between inner surface 316 and an exterior 310, such that portion 312 comprises a portion of internal surface 316, ¶39). The reference Melton was specifically used to teach the body defining passageway (figures 1 and 1A) extending through the distal end surface (see figure 1A above) and parallel to the longitudinal axis (see figure 1A above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Willis’s implant receiver with the body extending along a longitudinal axis between opposite proximal and distal end surfaces, the distal end surface extending perpendicular to the longitudinal axis, the walls extending parallel to the longitudinal axis, the body defining passageway extending through the distal end surface and parallel to the longitudinal axis, and the portion of the outer surface including the distal end surface as taught by Melton, since such a modification would allow the screw to move polyaxially. Thus, the modified Willis’s implant receiver has at least one layer (312 of Willis) being formed onto at least a portion of the outer surface of the body (see figure 3 of Willis above) by a second manufacturing method (e.g. additive manufacturing) such that the at least one layer (312 of Willis) defines a portion of the passageway (the modified Willis’s implant receiver having the passageway), the portion of the outer surface including the distal end surface (see figure 1A of Melton above), the portion of the outer surface being spaced apart from the walls (see figure 3 of Willis above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775